Yeatos, J.
stated in his charge to the jury, that it had been settled by repeated decisions in this and other courts, that interest was not allowable generally on an open account for goods sold, unless in the three -instances mentioned in Dall. 315, 316. To demand interest in the present instance from the expiration of the credit, was extravagant in every view.
The plaintiff went beyond seas in 1775, leaving no agent behind him. Nagle died the same year, possessed of considerable outstanding debts. The executors of Nagle wished to discharge the plaintiff’s demand, and repaired to Maryland for that purpose. *216But to whom could they tender the. mony ? Tender is dispensed with where the party is out of the realm. Co. Lit. 210. b. In such a case during the war, it has been solemnly determined, that seven and an half years interest shall be remitted on a bond.
After the action'was brought on the 12th June 1788, the plaintiff’s laches may be said to end; the executors then knew to whom with safety they might pay their money. From this time they may be said to be guilty of vexation and unreasonable delay, and should make compensation on principles of justice and common honesty. By allowing -interest from the institution of the suit, which has been protracted near nine years, the jury will do no more than justice. The plaintiff on due consideration, will have no cause of complaint, all circumstances being taken into view; and Nagel’s representatives may be also satisfied in having the plaintiff’s property in their hands, without making him any compensation, between twelve and thirteen years.
'Verdict pro quer. for 157i. 16s. 2>\d. only.